The plaintiff in error, hereinafter called defendant, was convicted in the county court of McClain county of transporting intoxicating liquor, and was sentenced to pay a fine of $100 and to serve 30 days in the county jail.
The case was tried in May, 1929, and the appeal was lodged in this court in September, 1929. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is brought to this court upon conviction for a misdemeanor and no briefs are filed and no appearance for oral argument made when the case was set for submission, this court will examine the record for jurisdictional or fundamental errors, and, if none appear, and the evidence supports the judgment, it will be affirmed.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 399